v     :$

             IN THE SUPREME COURT OF THE STATE OF MONTANA,   ,::   F




IN RE: TIM GRANT,
            Petitioner.

     Attorney Erik B. Thueson, (Thueson) on behalf of his client
Tim Grant,     (Grant) has petitioned this Court under Rule 17,
M.R.App.P. for an order interpreting Rule 1.8 (el of the Rules of
Professional Conduct in light of a September 11, 1995, letter of
the State Bar of Montana, Ethics Committee, stating that the
Committee felt that it was not appropriate to render and opinion on
Thueson's request for an expedited opinion regarding Grant's case,
beyond the Committee's interpretation of the Rule provided in
Ethics Opinion 860723. In that opinion, the Committee answered in
the negative the following question: IfMayan attorney borrow money
in their firm name and then advance the loan proceeds to their
clients during the pendency of the client's lawsuit or guarantee a
loan which is made to the client during the pendency of a claim or
litigation?" The Committee's letter further indicates that it had
"wrestled with the issue of financial assistance to clients and
recognizes that its current rule requires additional discussion.        .
. [and   that the Committee] . . . would like the opportunity to
review Montana's rule 1.8, in conjunction with the Montana Supreme
Court and Montana's bar, to consider the need, if any, for
revision." The Committee has also filed a response in this cause
stating that, in the Committee's opinion, the relief sought by
                                  1
Thueson in his application, if granted, would be a violation of
Rule 1.8.
     Additionally, Thueson requests this Court to grant immediate
relief in this particular case in the same manner as we did in our
ordered dated and filed February 23, 1995, in the case of In Re:
David Whitford, Cause No. 95-087.
     David J. Patterson, has appeared amicus curiae in support of
Thueson's application and has filed a brief suggesting that Rule
1.8 (e) should be revised.      Patterson is a member of and special
counsel for the Montana Bar Ethics Committee            (having recused
himself from any participation at the Committee in this case) ; he
serves a liaison to the Commission on Practice; he teaches
professional ethics to students at the University of Montana Law
School; and he presents professional ethics seminars to attorneys.
     In accordance with the procedure set forth in our Order Re:
Rule 1.8 (e), Rules of Professional Conduct dated November           &   ,
1995,     it     is   appropriate   that   Thueson's   application   for
extraordinary relief be granted as set forth hereafter.
     Thueson's application in this case and the appendices thereto
demonstrate the following facts which we accept as true for
purposes of this application and order:
     1.        Grant is a 33 year old Montana resident and a former
Burlington Northern Railroad Company (BN) worker, who has been out
of work for approximately nine months, due to severe injuries,
including a herniated disc in his low back.
     2.    Since Grant was disabled he has been unable to pay his
bills including those for basic living expenses such as utilities,
property   taxes, homeowner's and auto insurance, and vehicle
payment.   Grant is living on $720 per month sickness benefits; he
is not entitled to workers1 compensation benefits; he receives no
wage continuation from his former employer.               Grant has begun
selling    off   his   personal   property    to   meet    his   financial
obligations.
     2.    Grant's treating physicians indicate that he will never
be able to go back to railroad work.         Grant has less than a high
school education.      Grant's psychological reports indicate that,
because of his injuries and his financial circumstances, he is
presently suffering severe stress including clinically significant
depression with emergent suicide ideation and pain, anxiety,
sleeplessness, and weight loss. Grant finds it difficult to keep
his medical appointments sometimes because of the costs involved,
including the costs of transportation.
     3.    Grant's claim against BN for his injuries is pending as
Cause No. BDV-95-643, Grant v. Burlington Northern, in district
court, but is presently not scheduled for trial, and the end of the
trial phase of Grant's case may be over a year away.
     4.    Thueson and/or his law firm desire to assist Grant in
obtaining financial assistance by co-signing a bank loan to Grant
for basic living expenses during the pendency of the resolution of
his claim, said loan to be repaid at the time of recovery for his
injuries.    The loan is anticipated to be in the amount of $1,000
per month.
     We conclude on the basis of Thuesonls application that his
attorney/client relationship with Grant was established not as a
result of, in consideration for or in contemplation of Thuesonls
offer to financially assist his client.
     Moreover, under these facts and circumstances of this case, we
conclude that the criteria set forth in our Order Re: Rule 1.8(e),
Rules of Professional Conduct, dated November         , 1995, are
satisfied, to wit: the loan to Grant is needed to enable him to
withstand delay in litigation that otherwise might unjustly induce
him to settle or dismiss his case because of financial hardship
rather than on the merits; that Grant's loan will be used only for
basic living expenses; that Grant faces demonstrable financial
hardship that relates to, and arises out of, the injuries and
claims for which Thueson is representing him; and that Thueson did
not promise, offer, or advertise the loan before being retained by
Grant.
     Good cause shown:
     IT IS ORDERED that Thuesonls application for extraordinary
relief should be and the same is, hereby, GRANTED, and that he
and/or his law firm is allowed to proceed in a manner consistent
with this order.
     IT IS FURTHER ORDERED that pursuant to Section I, Paragraph
3 (c), Montana Supreme Court 1988 Internal Operating Rules, this

order shall not be cited as precedent and shall be published by its
filing as a public document with the Clerk of this Court by a
report of its result to the West Publishing Company.
     IT IS FURTHER ORDERED that the Clerk of this Court give notice
of this order by mail to Erik B. Thueson, Attorney at Law, and to
the Chairperson of the Ethics Committee.
         -
                   9T
    Dated this&
            yd ,
             a/         of November 1995.